DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to independent claim 1, none of the cited prior art alone or in combination provides motivation to teach “interpolate a set of filter parameters for the key-spatial-temporal location and one or more filter parameters used for the first set of view-specific-filter parameters to generate a second set of view-specific-filter parameters; and render, utilizing the second set of view-specific-filter parameters, a filtered version of the second field of view of the 360-degree video illuminated by the light source” as the references teach use of key views and the performing of color grading and projecting of those views view spherical coordinates, however the references fail to disclose determining the location in different fields of view with respect to coordinates that contain both spatial and time parameters for the purpose of generating parameters to create filtered effects within a 360 video environment under a given illumination condition, in conjunction with the remaining limitations of claim 1.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
In regards to independent claims 8 and 16, these claims recite limitations similar in scope to claim 1, and thus are allowed under the same rationale as provided above.
In regards to dependent claims 2-7, 9-15, and 17-20, these claims depend from allowed base claims 1, 8, and 16, and thus are allowed under the same rationale as provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion      
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2019/0052859 A1– Reference is of particular relevance to the application as it describes a video processing unit and method for region adaptive smoothing.
US 2016/0006933 A1– Reference is of particular relevance to the application as it describes A system and method for capturing and presenting immersive video presentations which can be enhanced via various filtering techniques.
US 2004/0066449 A1– Reference is of particular relevance to the application as it describes a novel imaging system for obtaining full stereoscopic spherical images of the visual environment surrounding a viewer, 360 degrees both horizontally and vertically, and displaying the images obtained by the present system by means suitable for stereoscopic displaying.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619